Citation Nr: 9924113	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to December 06, 1991 
for payment of dependency and indemnity compensation 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from August 1968 to April 1970.

This matter arises from a September 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for the cause of the veteran's death and awarded dependency 
and indemnity compensation (DIC) benefits effective from the 
date of the reopened claim.  The appellant disagreed with the 
effective date of the award and perfected her appeal.  


FINDINGS OF FACT

1.  In April 1978, the appellant filed an application for 
pension or compensation by reason of the veteran's death in 
March 1978.

2.  The appellant's VA Form 21-534 application for 
compensation indicated that she was not claiming that the 
veteran's death was due to service; the RO subsequently 
informed the appellant that she had been denied DIC benefits 
because the veteran's death was not service connected and 
denied death pension benefits because her income exceed 
eligibility guidelines; the appeal rights were included in 
the letter; the appellant was informed of her appellate 
rights but did not appeal the determination. 
4.  In September 1978, the appellant's claim for death 
pension benefits on behalf of her minor children was denied 
due to excessive income; the appellant did not appeal that 
decision. 

5.  The appellant first filed a claim for service connection 
for the cause of the veteran's death on the basis of exposure 
to herbicide agents on December 6, 1991; she claimed that her 
husband's fatal Hodgkin's disease was linked to his service; 
the disability was diagnosed many years earlier.

6.  Hodgkin's disease was added as a herbicide exposure 
presumptive disease by regulation effective February 3, 1994.

7.  By a stipulation in a California District Court case, it 
was established that effective dates of allowances of 
benefits for residuals of Agent Orange exposure, based on 
claims filed after May 2, 1989, and stayed by a moratorium 
which was lifted in February 1994, would be based on the 
later of the date the claim was filed or the date on which 
the disability occurred.  


CONCLUSION OF LAW

The requirements for entitlement to payment of dependency and 
indemnity benefits prior to December 6, 1991, have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.31, 3.400(c)(4) (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist her mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran died in March 1978 as a result of cardiopulmonary 
arrest due to Hodgkin's Disease.  In April 1978, the 
appellant filed an Application for Pension or Compensation 
with the Indianapolis, Indiana, RO.  The requisite VA form 
presumed a claim for benefits under both provisions of law in 
effect at that time which allowed for death pension benefits 
based upon income and compensation due to service-related 
death.  The appellant checked a block on the form stating 
that she was not claiming that the veteran's cause of death 
was due to service.  Nevertheless, the RO considered the 
veteran's cause of death and in an undated letter, issued a 
decision denying the appellant's claim for dependency and 
indemnity compensation because the veteran's death was not 
service-connected, and denying death pension because her 
income exceeded eligibility guidelines.  The RO advised the 
appellant that her children may be entitled to benefits and 
requested that she return enclosed forms (VA Form 21-4100), 
indicating her children's income and net worth.  The 
appellant submitted the completed forms which were received 
by the RO on August 29, 1978.  In September 1978, the RO 
denied death pension benefits to the veteran's dependent 
children because their income exceed eligibility guidelines.  
The appellant failed to appeal either decision.

On December 6, 1991, the RO received from the appellant, a 
claim for service connection for the cause of the veteran's 
death due to his exposure to Agent Orange (Dioxin).  Her 
claim was held in abeyance pending the outcome of federal 
litigation regarding regulations promulgated subsequent to 
passage of the 1984 Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 99 Stat. 2725 
(1984).  In May 1989, a Federal district court invalidated 
the regulations at issue (Nehmer v. United States Veterans' 
Administration, 712 F.Supp. 1404 (N.D. Cal. 1989)) and 
required the VA to issue new regulations consistent with its 
decision.  The regulations were amended to include Hodgkin's 
Disease as a condition subject to presumptive service 
connection on February 3, 1994.  59 Fed.Reg. 5106 (1994).  In 
September 1994, the appellant was granted service connection 
for the cause of the veteran's death and awarded dependency 
and indemnity compensation, effective from December 6, 1991, 
the date her claim for service connection for cause of death 
was received.  

The appellant maintains that she should be awarded 
compensation from the date of her original claim because she 
attempted to file a claim for Agent Orange but was advised 
against it by VA employees.  She appeared for an RO hearing 
in June 1996 and testified that she did not know about Agent 
Orange in 1978 and was relying upon information from 
employees at VA.  She reported that she saw a newspaper 
article in 1979 regarding Agent Orange and called VA, but was 
told "no."  She said she called to inquire about filing a 
claim for compensation due to her husband's exposure to Agent 
Orange but was told that VA could not do anything.  She 
subsequently filed a claim with a private attorney against 
the chemical company.  The appellant further testified that 
she never received notice that VA had denied her claim in 
1978 and did not know about her appellate rights.  

The RO's September 1994 decision which granted service 
connection for the cause of the veteran's death, followed the 
promulgation of regulations which included Hodgkin's Disease 
as a presumptive condition.  The RO's 1978 decision to deny 
service connection for the cause of the veteran's death was 
not disturbed and was final in the absence of a timely 
appeal.  Accordingly, the Board looks to the effective date 
law applicable to reopened claims.  Title 38 of the United 
States Code, provides, in pertinent part, that: 

The effective date of an award based on 
an original claim, a claim reopened after 
final adjudication, or a claim for 
increase, of compensation, dependency and 
indemnity compensation, or pension, shall 
be fixed in accordance with the facts 
found, but shall not be earlier than the 
date of receipt of application therefor.  
The effective date of an award of death 
compensation or dependency compensation 
for which application is received within 
one year from the date of death shall be 
the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(a), 
(d)(1).  

The applicable regulations also provide that the effective 
date for an award of dependency and indemnity compensation 
based upon an original claim or reopened claim will be the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  The effective date for payment of such 
benefits is the first day of the month following the receipt 
of the claim (see 38 C.F.R. § 3.31 (1998)) or in this case 
January 1, 1992 based on the December 1991 claim.

The appellant asserted that she never received notice that 
her claim for compensation for the cause of the veteran's 
death was denied.  However, there is a presumption of 
regularity that attaches to the administrative government 
process of mailing that the appellant has not rebutted.  See 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); Rosler v. 
Derwinski, 1 Vet. App. 241, 241 (1991).  Her own testimony 
that she did not receive notice, without any supporting 
documentation that the VA's mailing practices were irregular, 
does not meet the "clear and convincing" burden required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992).  Moreover, while the letter of 
notification in the file was undated, the cited enclosure, 
income and net worth statements for her children, were 
returned to the RO in August 1978.  Subsequent to the 
submission of a claim on the children's behalf, the appellant 
was notified of that denial in September 1978.  There is no 
indication that the letters were not received by the 
appellant and she testified that the letters were addressed 
correctly.  

The Board notes the service representative's contention that, 
because no formal rating decision accompanied the letters of 
denial, the letter was invalid.  However, aside from the fact 
that the appellant specifically checked "no" to the 
question of whether her husband's death was service related 
on her original application for death benefits filed in April 
1978, the Board finds that, even if it is treated as a claim 
for compensation, the letters adequately informed the 
appellant of the RO's decision with accompanying appellate 
rights information.  

The Board notes that despite the decision in Nehmer v. United 
States Veterans Administration, 32 F.Supp. 2d 1175 (1999), 
which held that claimants who were denied benefits because 
they not specifically allege exposure to the herbicide Agent 
Orange were included among those whose claims are subject to 
readjudication under its final order, there is no basis for 
remanding this particular claim as it does not affect the 
appellant.  See Bernard v. Brown 4 Vet. App. 384 (1993); 
Nehmer, supra.  The Board notes that the participants 
referred to in this particular instance are those whose 
claims had been denied or would have been denied during the 
time period of the subsequently invalidated 38 C.F.R. 
§ 3.311(a)d, and would be subject to readjudication pursuant 
to the Final Stipulation and Order in Nehmer, No. CV-86-6160 
(TEH) (N.D. Cal. May 17, 1991).  As explained below, even if 
the 1978 application for benefits is accepted as a claim for 
service connection for the cause of the veteran's death, 
since the appellant's claim was filed prior to enactment of 
the voided regulation, the holding in Nehmer is inapplicable 
to the 1978 claim.  Id. 

The final Stipulation and Order entered in Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., 
May 2, 1989), which is binding on VA, contains provisions 
governing effective dates of entitlement applicable to 
certain groups of claimants and the VA is bound by these 
provisions.  Under the Nehmer stipulation, when the Secretary 
of Veterans Affairs issues regulations under Public Law 102-4 
establishing a presumption of service connection for a 
disease associated with herbicide exposure, VA will review 
herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) Denied under 
regulations voided by the court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.

While the appellant's 1991 claim falls within the provisions 
of that stipulation, any claim filed in 1978 does not.  The 
court in Nehmer issued its decision on May 2, 1989, and the 
regulation which added Hodgkin's disease as a presumptive 
disease was issued on February 3, 1994.  The appellant 
veteran filed a claim for service connection for Hodgkin's 
disease in December 1991.  Hence, that claim falls within the 
second category because it was filed after the date of the 
court's decision and before the issuance of the new 
regulations.

The stipulation further provides that when benefits are 
awarded under such reviews, the effective date of entitlement 
will be based on the later of the date of receipt of claim or 
the date on which disability or death occurred, subject to 
the provisions of 38 U.S.C.A. § 5110(b)(1) and (d)(1) 
allowing earlier effective dates in some cases where claims 
were filed within one year of service discharge or death.  
This is not the situation in this case.  The appellant's 
claim for service connection for the cause of the veteran's 
death was received by the RO in December 1991, and the record 
indicates that her husband's fatal Hodgkin's disease occurred 
in the mid-late 1970s. According to the stipulation, the 
later date applies.  Hence, the appellant is entitled to an 
effective date of December 6, 1991 for a grant of service 
connection for the cause of the veteran's death.  That is the 
effective date assigned by the RO.

The appellant's assertion that the date of claim should be in 
1978 when she filed an initial benefits is without merit.  In 
VAOPGCPREC 15-95 (O.G.C. Prec. 15-95), 60 Fed.Reg. 43, 187 
(1995), the General Counsel held that the Nehmer Stipulation 
did not apply to service connection for claims which were not 
denied under the former 38 C.F.R. § 3.311(a) (providing a 
presumption of service connection for claims based upon 
exposure to certain herbicides).  The Board is bound by the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104 (West 1991 and Supp. 1999). Therefore, the question of 
whether a final decision on her "original claim" was ever 
promulgated has no affect on the issue now before the Board, 
as the underlying basis for any "prior claim" was not under 
the provisions of 38 C.F.R. § 3.311(a).

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than December 6, 1991, for the 
grant of service connection for the cause of the veteran's 
death. 


ORDER

Entitlement to an effective date prior to December 6, 1991, 
for payment of dependency and indemnity compensation benefits 
is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

